Citation Nr: 1823093	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2003 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was remanded by the Board in July 2016 for additional development.  


FINDING OF FACT

In January 2017, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims seeking a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU).  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In January 2017, the Veteran withdrew all of the issues on appeal.  See January 2017 Appeals Satisfaction Notice and Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appellate claims, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


